DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
 
Status of the Claims
The Amendment received on 21 March 2022 has been acknowledged and entered.  
Claims 1 and 7-9 have been amended.
Claim 10 has been canceled.  
No new claims have been added.  
Claims 1-9 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 21 March 2021 with regard to the rejection of claims 1-9 under 35 U.S.C. have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 8) that the Examiner rejected claims 1-10 under 35 USC 101 as being directed to the abstract idea of a method of organizing human activity. The rejection is traversed, as claim 1 has been amended as discussed above. Applicant submits that the amendments and additions to claim 1 remove it from the category of a method of organizing human activity. Further, even if Step 2A- Prong 1 has not been passed, Applicant submits that the present amendment integrates any abstract idea into a practical application under Step 2A-Prong 2. Reconsideration is respectfully requested.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that even with Applicant’s latest claims, the claims provide steps that, under their broadest reasonable interpretation, covers performance of the limitation by Commercial or Legal Obligations but for the recitation of generic computer components.  Further, the claims do not integrate the judicial exception into practical application by providing a technical improvement to a technical problem.  Therefore, the Examiner maintains the claims are not patent eligible.
Applicant’s arguments, see REMARKS (pages 8-9, filed 21 March 2022, with respect to Claims 41-9 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 103 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, insert a comma or semicolon after “vehicles.”
Claim 1, line 25, delete the second occurrence of “there is.”  Appropriate correction is required.

Claims Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  Claims 1-9 are directed to a system (i.e., a machine).  Therefore, claims 1-9 all fall within the one of the four statutory categories of invention.  

Step 2A Prong 1
Independent claim 1 substantially recites:  receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles, said reservation data comprising rental vehicle return date and time, rental vehicle return location,  communications information associated the first user, and a first airline name and a first flight number for arrival or departure by the first user from an airport associated with the first location; first user is actively using a first rental vehicle from said fleet of rental vehicles; provide user services to the first user while the first user is actively using said first rental vehicle by: periodically receiving flight information; determining based on the flight information, the status of the first flight; determining based on the flight information, the status of other flights associated with the first location; determining, based on the flight information, the status of other flights associated with the first location but not associated with the first airline name,  automatically determining if there is [there is] a flight disruption event affecting the first flight based upon the status of the first flight, the status of other flights associated with the first airline name, and the status of other flights associated with the first location but not associated with the first airline name; 2Appl. No. - 15/986,528upon determining that there is a flight disruption event affecting the first flight, automatically transmitting, Amendmentan electronic notification message to the first user; and upon determining that there is a flight disruption event affecting the first flight, automatically transmitting to the first user the option to change, the rental vehicle return date and time.
Independent claim 1 as a whole recites a method or organizing human activity. The limitations of Independent Claim 1 of receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles, said reservation data comprising rental vehicle return date and time, rental vehicle return location,  communications information associated the first user, and a first airline name and a first flight number for arrival or departure by the first user from an airport associated with the first location; first user is actively using a first rental vehicle from said fleet of rental vehicles; provide user services to the first user while the first user is actively using said first rental vehicle by: periodically receiving flight information; determining based on the flight information, the status of the first flight; determining based on the flight information, the status of other flights associated with the first location; determining, based on the flight information, the status of other flights associated with the first location but not associated with the first airline name,  automatically determining if there is [there is] a flight disruption event affecting the first flight based upon the status of the first flight, the status of other flights associated with the first airline name, and the status of other flights associated with the first location but not associated with the first airline name; 2Appl. No. - 15/986,528upon determining that there is a flight disruption event affecting the first flight, automatically transmitting, Amendmentan electronic notification message to the first user; and upon determining that there is a flight disruption event affecting the first flight, automatically transmitting to the first user the option to change, the rental vehicle return date and time, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by Commercial or Legal Obligations but for the recitation of generic computer components. That is, other than reciting “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device”, nothing in the claim element precludes the step from practically being performed by Commercial or Legal Obligations.  For example, but for the “system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in the context of claim 1 encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “system,” “reservation server,” “ first microprocessor,” “electronic communication,” “a network” and “a mobile computing device”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping (i.e. Commercial or Legal Obligations).  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements, “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” to perform the “receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles…”; “provide user services to the first user…”; “receiving flight information,” “determining the status of the first flight number and first airline name in the reservation data”; “determining the status of other flights,”; “determining if there is [there is] a flight disruption…”; “transmitting an electronic notification message to the first user”; and “transmitting  to the first user the option to change the rental vehicle return date and time…”.   
Further, in regards to the “microprocessor” in claim 1, “receive and store,”  “receiving,” “transmitting,” and “transmitting” limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the “receive,” “receiving,” “transmitting,” and “transmitting” steps.
The claimed computer components in the steps of claim 1 are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” performing generic computer functions of the “receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles…”; “provide user services to the first user…”; “receiving flight information,” “determining the status of the first flight number and first airline name in the reservation data”; “determining the status of other flights,”; “determining if there is [there is] a flight disruption…”; “transmitting an electronic notification message to the first user”; and “transmitting  to the first user the option to change the rental vehicle return date and time…”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” of claim 1). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e. “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in claim 1).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a    “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in the context of claim 1 to perform the “receive and store,” “provide,” “receiving,” “determining,” “determining,” “determining,” “transmitting,” and “transmitting” steps amount to no more than mere instructions to apply the exception using a generic computer component.  As per dependent claims 2-6, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites flight disruption event is a flight delay or diversion.  Dependent claim 3 recites the flight disruption event is a flight cancellation.   Dependent claim 4 recites the flight disruption event is a significant amount of flight cancellations.  Dependent claim 5 recites the notification is a push notification.  Dependent claim 6 recites the notification is a text message.  For the reasons described above with respect to claims 2-6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
As per dependent claim 7, the recitations, “provide user services,” determining a destination location…”; “determining whether the first location and the destination are within a predetermined distance…”; and transmitting to the first user an option…” are further directed to a method of organizing human activity and/or mental concepts as described in claim 1.  Similar to above, the “transmitting” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 8, the recitation, “lookup on a data table…” is further directed to a method of organizing human activity as described in claim 14.  For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 9, the recitations “determining an estimated driving distance and/or driving time… “ is further directed to a method of organizing human activity and/or mental concepts as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Conclusion
Prior Art Discussion
As per claim 1, the best Prior Art:
1) Lamoureux et al. (US PG Pub. 2018/0260741) discloses coordinated disruption handling, by determining if there is there is a flight disruption event based upon the status of the first flight number and first airline name, the status of other flights associated with the first airline name, and/or the status of other flights associated with the first location;
2) Maycotte et al. (US PG Pub. 2004/0039617 A1) discloses a travel interface and communication of travel related information via a computer system, where a client device receives a notification of predicted or early detected travel disruptions and of alternate travel recommendations in the event of such disruptions; 
3) Kreiner et al. (US PG Pub. 2018/0005337 A1) discloses optimized traffic management via an electronic driving pass where a flight cancellation at an airport may trigger the same type of reaction through the management system; and if a venue/event is cancelled, or the travel situation alters significantly enough that the traveler cannot arrive at or near the appropriate time, then a cascade may be generated to remove/alter the reservation or travel plans, provide a refund, or suggest alternatives. 
4) Slivka et al. (US PG Pub. 2003/0225600A1) discloses methods, systems, and articles of manufacture for re-accommodating passengers following a travel disruption wherein the notification service may generate and provide notification information (e.g., message) to one or more external entities, such as a disrupted passenger, one or more travel providers, travel agent services, and any other entity that is associated with the travel industry to provide notifications of re-accommodations. 
	However, the combination of the following claim limitations are non-obvious:
 	wherein the first user is actively using a first rental vehicle from said fleet of rental vehicles;
 	further wherein the first microprocessor is operable to provide user services to the first user while the first users is actively using said first rental vehicle, by 
 	automatically determining if there is there is a flight disruption event affecting the first flight based upon the status of the first flight number and first airline name, the status of other flights associated with the first airline name, and the status of other flights associated with the first location but not associated with the first airline name;
	and upon determining that there is a flight disruption event affecting the first flight. automatically transmitting to  the first user the option to change, using the mobile computing device, the rental vehicle return date and time 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	1) te Booij et al. (US PG Pub. 2015/0254679 A1), vendor relationship management for contact centers wherein status changes at one enterprise can automatically generate notifications to other enterprises in related cases; and regarding travel arrangements, if a flight is delayed, then notifications may be automatically sent to the other enterprises that are involved in the related travel arrangements.  For example, a car rental company may receive the notification of the delay and automatically adjust the car pick-up time, and the restaurant may receive the notification and automatically reserve a table at a later time, if available.
2) Grant et al. (EP 2587221 A2) discloses systems, methods and devices for generating alternate itineraries for an entity for accommodation upon one or more disruptions of one or more predetermined itineraries for the entity for accommodation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Zimmerman can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-4602.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/17/2022